Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered September 24, 1992, convicting defendant, after a jury trial, of one count of grand larceny in the third degree and seventeen counts of offering a false instrument for filing in the first degree, and sentencing him to eighteen concurrent definite terms of one year, and ordering him to make restitution in the sum of $75,000, unanimously affirmed. The matter is remitted to the Supreme Court, Bronx County for further proceedings pursuant to CPL 460.50 (5).
Defendant’s contention that the trial court should have given a circumstantial evidence charge is unpreserved, and we decline to review it in the interest of justice. Were we to review it, we would find it without merit, because a circumstantial evidence charge is only required when the prosecution relies entirely on circumstantial evidence (People v Barnes, 50 NY2d 375), whereas in this case there was substantial direct evidence, most notably testimony about a meeting in which defendant himself proposed the unlawful scheme.
Defendant’s contentions concerning the prosecutor’s summation are, likewise, both unpreserved and meritless.
Defendant’s sentence was not excessive, given the large *184amount of money stolen by defendant. Concur—Murphy, P. J., Carro, Ellerin and Kupferman, JJ.